DETAILED ACTION
It is hereby acknowledged that the following papers have been received and placed of record in the file: Amendment date 05/04/2022.
Claims 1-30 are presented for examination. 
Response to Arguments
Applicant's arguments with respect to claims 1-30 have been considered but are moot in view of the new ground(s) of rejection. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11, 13-26 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (US 2018/0123765 A1) in view of Love et al. (US 2009/0046793 A1).
Regarding claim 1, Cao teaches a method for wireless communications at a network device, comprising: 
monitoring a set of time-frequency resources for one or more uplink transmissions from a plurality of user equipment (UEs) in communication with the network device (receptions of grant free transmissions from multiple UEs using different time-frequency resources see Cao: ¶[0132]; Fig.3); 
generating a group feedback message for the set of UEs, wherein the group feedback message comprises an indication of whether an uplink transmission was received from each UE of the set of UEs based at least in part on the monitoring (a combination of MA signature index and an index identifying the grant free uplink resource used by the uplink transmission being NACK’s and a group ACK/NACK with individual bitmaps for each UE indexed using the UE ID see Cao: ¶[0155-0158]; Fig.10-12); and 
transmitting the group feedback message to the plurality of UEs (transmission of the group ACK/NACK see Cao: ¶[0156-0158]; Fig.10-12). 
Cao does not explicitly teaches wherein generating the group feedback message comprises generating at least two feedback bitmaps that each indicate feedback information for each UE of the plurality of UEs, wherein a first feedback bitmap of the at least two feedback bitmaps is based at least in part on a characteristic of the one or more uplink transmissions.  
However, Love teaches the wherein generating the group feedback message comprises generating at least two feedback bitmaps that each indicate feedback information for each UE of the plurality of UEs (Transmit acknowledgement using a single acknowledgement bank to the UEs at step 440 see Love: Fig.4; ¶[0041]), wherein a first feedback bitmap of the at least two feedback bitmaps is based at least in part on a characteristic of the one or more uplink transmissions (assign pointing values to an index associated with one or more UE and acknowledgment of UE based on location of physical channel used for transmit UL SG “the acknowledgement channel used for transmitting the acknowledgement for a UE is based on the location of the physical channel used for transmitting the UL SG for the UE in step 610” see Love: ¶[0049]; Fig.7; ¶0038]) in order to construct and transmit on multiple ACK/NACKS banks to reduce bandwidth usage (see Love: ¶[0006]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of Cao to include (or to use, etc.) the wherein generating the group feedback message comprises generating at least two feedback bitmaps that each indicate feedback information for each UE of the plurality of UEs, wherein a first feedback bitmap of the at least two feedback bitmaps is based at least in part on a characteristic of the one or more uplink transmissions as taught by Love in order to construct and transmit on multiple ACK/NACKS banks to reduce bandwidth usage (see Love: ¶[0006]).
Regarding claim 2, the modified Cao taught the method of claim 1 as described hereinabove. Cao further teaches wherein transmitting the group feedback message comprises: transmitting a downlink shared channel that comprises the group feedback message (individual ACK/NACK through individual downlink shared channel (PDSCH) see Cao: ¶[0166]). 
Regarding claim 3, the modified Cao taught the method of claim 2 as described hereinabove. Cao further comprising: 
identifying a set of transmission resources for the downlink shared channel (assign each of the UE 102a-102c to a group based on UE position index see Cao: Fig.14; ¶[0167]; Fig.10-11) 
transmitting a control message to the plurality of UEs, the control message indicating the set of transmission resources for the downlink shared channel; transmitting downlink control information (DCI) that schedules transmission of the group feedback message via the downlink shared channel (transmit the position index and GF-group-RNTI and DCI indicating location of the ACK/NACK scrambled by the UE ID “an ACK/NACK for a UE may be sent in a data channel, e.g. a PDSCH. The location of the ACK/NACK in the data channel may be sent in the DCI. The DCI indicating the location of the ACK/NACK may still be scrambled by the UE ID in some embodiments” see Cao: ¶[0117]); and 
scrambling the DCI using a mask common to the plurality of UEs or associated with a cell identifier (ID) (the CRC of the DCI may be masked by scrambling the CRC with the UE ID of UE 102a see Cao: ¶[0105]). 
Regarding claim 4, the modified Cao taught the method of claim 1 as described hereinabove. Cao further teaches wherein the one or more uplink transmissions comprise one or more grant-free uplink transmissions (the UE position index may be based on an MA signature index instead, or a combination of an MA signature index and an index indicating which grant-free uplink resources were used to send the grant-free uplink transmission see Cao: ¶[0148]; Fig.10-11). 
Regarding claim 5, the modified Cao taught the method of claim 1 as described hereinabove. Love further teaches identifying a UE identifier (ID) for a first UE of the plurality of UEs where each location of the first feedback bitmap of the at least two feedback bitmaps corresponds to a respective UE of the plurality of UEs or multiple UEs of the plurality of UEs, where a first location of the first feedback bitmap is configured for the first UE based at least in part on the UE ID (resource allocation for 8 UEs n MU-MIMO group that have different pointer-based bank “a base station transmits uplink scheduling grants to MU-MIMO UEs in a MU-MIMO group indicating a MU-MIMO resource allocation for each UE's first packet transmission. UEs in the MU-MIMO group use the CCE pointer-based PHICH bank for locating its acknowledgement channel (PHICH) whenever they receive a scheduling grant otherwise they use the RB pointer-based PHICH bank” see Love: ¶[0054-0056]) in order to construct and transmit on multiple ACK/NACKS banks to reduce bandwidth usage (see Love: ¶[0006]).
Regarding claim 6, the modified Cao taught the method of claim 5 as described hereinabove. Cao further teaches wherein the UE ID comprises a cell radio network temporary identifier (C-RNTI) or a configured scheduling radio network temporary identifier (CS-RNTI) (The group RNTI can become the GF C-RNTI see Cao: ¶[0164]). 
Regarding claim 7, the modified Cao taught the method of claim 5 as described hereinabove. Love further comprising: receiving an uplink shared channel transmission from a second UE of the plurality of UEs based at least in part on the monitoring and determining a second location within the first feedback bitmap for feedback for the second UE based at least in part on a characteristic of the uplink shared channel transmission (the acknowledgement channel used for transmitting the acknowledgement for a UE is based on the location of the physical channel used for transmitting the UL SG for the UE in step 610 see Love: ¶[0049]; Fig.7; ¶0038]).
Regarding claim 8, the modified Cao taught the method of claim 7 as described hereinabove. Cao further comprising: determining the second location within the first feedback bitmap based at least in part on a frequency allocation for the uplink shared channel transmission, a time allocation for the uplink shared channel transmission, a bandwidth part (BWP) associated with the uplink shared channel transmission, a transmission signature of the uplink shared channel transmission , a second UE ID of the second UE, or any combination thereof (The location/position of each bit may have a predefined mapping with respect to a corresponding HARQ process (or HARQ process ID) see Cao: ¶0164]). 
Regarding claim 9, the modified Cao taught the method of claim 5 as described hereinabove. Cao further comprising: 
determining that an uplink shared channel transmission was not received over the set of time-frequency resources from a second UE of the plurality of UEs based at least in part on the monitoring (when the UE is configured to perform grant-free uplink transmissions, the UE may not need to monitor the downlink control channel as frequently, or the UE may not need to monitor the downlink control channel at all. How often (if at all) the UE performing grant-free uplink transmissions needs to monitor the downlink control channel may be set by the network see Cao: ¶[0186]); 
transmitting a negative acknowledgment (NACK) indication to the second UE in the first feedback bitmap (Negative acknowledgement indication “if NACKs are being sent, the base station may not have been able to identify the UEs being NACK'd, in which case a UE ID may be replaced with an MA signature index of the uplink transmission being NACK'd, or a combination of MA signature index and an index identifying the grant-free uplink resource used by the uplink transmission being NACK'd” see Cao: ¶[0155-0156]; ¶[0198]; ¶[0052]); and 
receiving a retransmission from the second UE over a second set of time-frequency resources different from the set of time-frequency resources in response to the NACK indication, wherein the second set of time-frequency resources is based at least in part on a location of the NACK indication within the first feedback bitmap (retransmission on frequency hopping on frequency resource in a time slot are assigned to the same UE see Cao:¶[0186]). 
Regarding claim 10, the modified Cao taught the method of claim 1 as described hereinabove. Love further teaches wherein a first feedback bitmaps of the at least two feedback bitmaps comprise an acknowledgment (ACK) bitmap that indicates ACK feedback information for the plurality of UEs; and wherein a second feedback bitmap of the at least two feedback bitmaps comprises a negative ACK (NACK) bitmap that indicates NACK feedback information for the plurality of UEs (An acknowledgement bank, which may also be referred to as a physical HARQ indicator channel (PHICH) bank, can be defined as any element that can include indications as to whether a particular transmission was correctly received. In this example, the acknowledgement bank 550 can include a set of channels that carry ACKs or NACKs and there are multiple SDMA index in each bank  see Love: ¶[0041]; Fig.5 elements 330 and 550; ¶[0043]) in order to construct and transmit on multiple ACK/NACKS banks to reduce bandwidth usage (see Love: ¶[0006]).
Regarding claim 11, the modified Cao taught the method of claim 1 as described hereinabove. Love further comprising: monitoring for the one or more uplink transmissions from a first UE of the plurality of UEs; and transmitting the group feedback message to the first UE, wherein the group feedback message comprises the at least two feedback bitmaps that indicate feedback for each of the one or more uplink transmissions (assign pointing values to an index associated with one or more UE and acknowledgment of UE based on location of physical channel used for transmit UL SG “the acknowledgement channel used for transmitting the acknowledgement for a UE is based on the location of the physical channel used for transmitting the UL SG for the UE in step 610” see Love: ¶[0049]; Fig.7; ¶0038]) in order to construct and transmit on multiple ACK/NACKS banks to reduce bandwidth usage (see Love: ¶[0006]).
Regarding claim 13, the modified Cao taught the method of claim 1 as described hereinabove. Love further teaches wherein transmitting the group feedback message comprises: transmitting the group feedback message according to a hopping scheme, wherein the hopping scheme is a time hopping scheme or a frequency hopping scheme (different time-frequency resource elements group to form a control channel element “The PDCCH (710 in FIG. 7) may consist of different time-frequency resource elements which may be grouped to form a control channel element (CCE))” see Love: ¶[0048]) 
Regarding claim 14, Cao teaches a method for wireless communications at a user equipment (UE), comprising: 
identifying a set of time-frequency resources for uplink transmissions (receptions of grant free transmissions from multiple UEs using different time-frequency resources see Cao: ¶[0132]; Fig.3);
transmitting one or more uplink transmissions to a network device via the set of time-frequency resources (sending a grant-free transmission on grant-free uplink resource utilizing an MA signature see Cao: Fig.8 step 422; Fig.14 step 456)  and 
monitoring for a group feedback message from the network device in response to the one or more uplink transmissions (a combination of MA signature index and an index identifying the grant free uplink resource used by the uplink transmission being NACK’d and a group ACK/NACK with individual bitmaps for each UE indexed using the UE ID see Cao: ¶[0155-0158]; Fig.10-12).
Cao does not explicitly teaches wherein the group feedback message comprises at least two feedback bitmaps whether an uplink transmission was received from a set of UEs including the UE, wherein a first feedback bitmap of the at least two feedback bitmaps is based at least in part on a characteristic of the one or more uplink transmissions.  
However, Love teaches the wherein the group feedback message comprises at least two feedback bitmaps whether an uplink transmission was received from a set of UEs including the UE (Transmit acknowledgement using a single acknowledgement bank to the UEs at step 440 see Love: Fig.4; ¶[0041]), wherein a first feedback bitmap of the at least two feedback bitmaps is based at least in part on a characteristic of the one or more uplink transmissions (assign pointing values to an index associated with one or more UE and acknowledgment of UE based on location of physical channel used for transmit UL SG “the acknowledgement channel used for transmitting the acknowledgement for a UE is based on the location of the physical channel used for transmitting the UL SG for the UE in step 610” see Love: ¶[0049]; Fig.7; ¶0038]) in order to construct and transmit on multiple ACK/NACKS banks to reduce bandwidth usage (see Love: ¶[0006]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of Cao to include (or to use, etc.) the wherein the group feedback message comprises at least two feedback bitmaps whether an uplink transmission was received from a set of UEs including the UE, wherein a first feedback bitmap of the at least two feedback bitmaps is based at least in part on a characteristic of the one or more uplink transmissions as taught by Love in order to construct and transmit on multiple ACK/NACKS banks to reduce bandwidth usage (see Love: ¶[0006]).
Regarding claim 15, claim 15 is rejected for the same reason as claim 2 as set forth hereinabove.
Regarding claim 16, claim 16 is rejected for the same reason as claim 4 as set forth hereinabove.
Regarding claim 17, the modified Cao taught the method of claim 14 as described hereinabove. Love further teaches wherein monitoring for the group feedback message comprises: receiving the group feedback message, wherein a first feedback bitmap of the at least two feedback bitmaps indicates feedback information for each UE of the plurality of UEs, wherein each location of the first feedback bitmap corresponds to a respective UE of the plurality of UEs or multiple UEs of the plurality of UEs; and determining a location of the first feedback bitmap configured for the UE based at least in part on the UE ID (resource allocation for 8 UEs n MU-MIMO group that have different pointer-based bank “a base station transmits uplink scheduling grants to MU-MIMO UEs in a MU-MIMO group indicating a MU-MIMO resource allocation for each UE's first packet transmission. UEs in the MU-MIMO group use the CCE pointer-based PHICH bank for locating its acknowledgement channel (PHICH) whenever they receive a scheduling grant otherwise they use the RB pointer-based PHICH bank” see Love: ¶[0054-0056]) in order to construct and transmit on multiple ACK/NACKS banks to reduce bandwidth usage (see Love: ¶[0006]).
Regarding claim 18, the modified Cao taught the method of claim 17 as described hereinabove. Cao further comprising: wherein the UE ID comprises a cell radio network temporary identifier (C-RNTI) or a configured scheduling radio network temporary identifier (CS-RNTI (The group RNTI can become the GF C-RNTI see Cao: ¶[0164]). 
Regarding claim 19, claim 19 is rejected for the same reason as claim 8 as set forth hereinabove.
Regarding claim 20, the modified Cao taught the method of claim 17 as described hereinabove. Cao further comprising: receiving a negative acknowledgment (NACK) indication from the network device  in the first feedback bitmap (frequency hopping on frequency resource in a time slot are assigned to the same UE see Cao:¶[0186]); and transmitting a first retransmission of the one or more grant free uplink transmissions to the network device over the set of time-frequency resources in response to the NACK indication (retransmission on frequency hopping on frequency resource in a time slot are assigned to the same UE see Cao:¶[0186]). 
Regarding claim 21, the modified Cao taught the method of claim 20 as described hereinabove. Cao further comprising: transmitting a second retransmission of the one or more grant free uplink transmissions to the network device over a second set of time-frequency resources different from the set of time-frequency resources in response to the NACK indication, wherein the second set of time-frequency resources is based at least in part on the location of the NACK indication within the feedback bitmap (Negative acknowledgement indication “if NACKs are being sent, the base station may not have been able to identify the UEs being NACK'd, in which case a UE ID may be replaced with an MA signature index of the uplink transmission being NACK'd, or a combination of MA signature index and an index identifying the grant-free uplink resource used by the uplink transmission being NACK'd” see Cao: ¶[0155-0156]; ¶[0198]; ¶[0052]). 
Regarding claim 22, claim 22 is rejected for the same reason as claim 10 as set forth hereinabove.
Regarding claim 23, the modified Cao taught the method of claim 14 as described hereinabove. Cao further teaches wherein monitoring for the group feedback message comprises: receiving a downlink shared channel that comprises the group feedback message; receiving a control message from the network device, the control message indicating a plurality of resources for the downlink shared channel (assign each of the UE 102a-102c to a group based on UE position index see Cao: Fig.14; ¶[0167]; Fig.10-11); and 
receiving downlink control information (DCI) that schedules transmission of the group feedback message via the downlink shared channel (transmit the position index and GF-group-RNTI and DCI indicating location of the ACK/NACK scrambled by the UE ID “an ACK/NACK for a UE may be sent in a data channel, e.g. a PDSCH. The location of the ACK/NACK in the data channel may be sent in the DCI. The DCI indicating the location of the ACK/NACK may still be scrambled by the UE ID in some embodiments” see Cao: ¶[0117]), 
wherein the DCI is scrambled using a mask common to the plurality of UEs or associated with a cell identifier (ID) (the CRC of the DCI may be masked by scrambling the CRC with the UE ID of UE 102a see Cao: ¶[0105]). 
Regarding claim 24, the modified Cao taught the method of claim 23 as described hereinabove. Cao further teaches the DCI schedule transmission of a data transmission via the downlink shared channel (transmit the position index and GF-group-RNTI and DCI indicating location of the ACK/NACK scrambled by the UE ID “an ACK/NACK for a UE may be sent in a data channel, e.g. a PDSCH. The location of the ACK/NACK in the data channel may be sent in the DCI. The DCI indicating the location of the ACK/NACK may still be scrambled by the UE ID in some embodiments” see Cao: ¶[0117]). 
Regarding claim 25, the modified Cao taught the method of claim 15 as described hereinabove. Cao further comprising: receiving downlink control information (DCI) that schedules transmission of the group feedback message via the downlink shared channel, wherein the DCI is scrambled using a mask common to the plurality of UEs or associated with a cell identifier (ID) (transmit the position index and GF-group-RNTI and DCI indicating location of the ACK/NACK scrambled by the UE ID “an ACK/NACK for a UE may be sent in a data channel, e.g. a PDSCH. The location of the ACK/NACK in the data channel may be sent in the DCI. The DCI indicating the location of the ACK/NACK may still be scrambled by the UE ID in some embodiments” see Cao: ¶[0117]). 
Regarding claim 26, the modified Cao taught the method of claim 14 as described hereinabove. Love further teaches wherein monitoring for the group feedback message comprises: receiving the group feedback message from the network device (Transmit acknowledgement using a single acknowledgement bank to the UEs at step 440 see Love: Fig.4; ¶[0041]), wherein the group feedback message comprises the at least two feedback bitmaps that indicate feedback for each of the one or more uplink transmissions (assign pointing values to an index associated with one or more UE and acknowledgment of UE based on location of physical channel used for transmit UL SG “the acknowledgement channel used for transmitting the acknowledgement for a UE is based on the location of the physical channel used for transmitting the UL SG for the UE in step 610” see Love: ¶[0049]; Fig.7; ¶0038]) in order to construct and transmit on multiple ACK/NACKS banks to reduce bandwidth usage (see Love: ¶[0006]).
Regarding claim 28, claim 28 is rejected for the same reason as claim 13 as set forth hereinabove
Regarding claim 29, claim 29 is rejected for the same reason as claim 1 as set forth hereinabove. Claim 29 discloses an apparatus for wireless communications at a network device that perform method of claim 1 (Base station 100 see Cao: Fig.2).
Regarding claim 30, claim 30 is rejected for the same reason as claim 14 as set forth hereinabove. Claim 30 discloses an apparatus for wireless communications at a  user equipment (UE) that perform method of claim 14 (Base station 100 see Cao: Fig.2).

Claims 12 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (US 2018/0123765 A1) in view of Love et al. (US 2009/0046793 A1) and further in view of Zhou et al. (US 2018/0227905 A1).
Regarding claim 12, the modified Cao taught the method of claim 1 as described hereinabove. The modified Cao does not explicitly teaches wherein generating the group feedback message comprises: generating a hash-based set membership operation that indicates feedback information for each UE of the set of UEs, wherein the hash-based set membership operation comprises a vector of a set of hashes for the set of UEs. 
However, Zhou teaches the wherein generating the group feedback message comprises: generating a hash-based set membership operation that indicates feedback information for each UE of the set of UEs (generating index parameter according to preset hash function see Zhou:¶[0237-0238]), wherein the hash-based set membership operation comprises a vector of a set of hashes for the set of UEs (hash (modulo) operation generating the index parameter for UE 1 and UE 2 see Zhou: ¶[0239]) in order to resolve a problem that a probability of collision between air interface resources for different UE’s is relatively high (see Zhou: ¶[0008]).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of the modified Cao to include (or to use, etc.) the wherein generating the group feedback message comprises: generating a hash-based set membership operation that indicates feedback information for each UE of the set of UEs, wherein the hash-based set membership operation comprises a vector of a set of hashes for the set of UEs as taught by Zhou in order to resolve a problem that a probability of collision between air interface resources for different UE’s is relatively high (see Zhou: ¶[0008]).
Regarding claim 27, Claim 27 is rejected for the same reason as claim 12 as set forth hereinabove. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUANG W LI whose telephone number is (571)270-1897. The examiner can normally be reached Monday - Thursday 7AM-5PMET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GUANG W. LI
Primary Examiner
Art Unit 2478


October 22, 2022
/GUANG W LI/Primary Examiner, Art Unit 2478